Citation Nr: 0904312	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1965 and from April 1967 to April 1987.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in July 2008.  At that time, the veteran 
provided testimony regarding the issue of entitlement to a 
rating in excess of 20 percent for DDD of the lumbar spine 
with lumbosacral strain.  A copy of the transcript of that 
hearing is of record.  

The Board has construed the appeal communications of June 
2005 as a petition to reopen a previously denied claim of 
entitlement to service connection for a heart disorder.  
Specifically, the veteran stated that he been diagnosed with 
atrial fibrillation with possible damage to the heart muscle.  
It is noted that the veteran's original claim for entitlement 
to service connection was denied by rating action in January 
1988.  




REMAND

The Board finds that a remand for additional development of 
the evidence is required before final appellate review of the 
issue of entitlement to a rating in excess of 20 percent for 
DDD of the lumbosacral spine with lumbosacral strain.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is concluded by the Board that another VA examination is 
needed to determine the precise nature and current severity 
of the veteran's low back disability.  In this regard, at the 
July 2008 hearing, the veteran testified as to increased 
symptoms.  For example, he said that he was unable to walk 
for more than a few paces.  He was unable to stand for more 
than a few minutes.  He also said that he experienced left 
leg symptoms (weakness and instability) that were more severe 
than in his service-connected right leg.  (The veteran was 
recently granted service connection for right sciatic nerve 
impairment associated with his service-connected low back 
disorder, and a separate 10 percent rating was assigned.).  
The most recent VA examination in July 2007 did not address 
left leg symptoms, to include possible sciatic involvement of 
that extremity.  

As to the claim for an increased rating for PTSD with 
depression, it is noted that recent rating actions have 
resulted in a reduction of the veteran's disability rating 
for service-connected post-traumatic stress disorder (PTSD) 
with depression from 50 percent to 10 percent.  Specifically, 
see rating decisions in March 2006 an August 2006.  A timely 
notice of disagreement with these determinations was not 
submitted.  Specifically, the record reflects that a 
statement as submitted by the veteran's representative in 
April 2008 was found to be untimely, and the veteran 


was informed of such in correspondence dated in June 2008.  A 
Memorandum submitted by the veteran's service representative 
in July 2008 was construed as claim for an increased rating 
for PTSD with depression.  In September 2008, the 10 percent 
rating was confirmed and continued.  The veteran submitted a 
timely notice of disagreement with that determination in 
October 2008.  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the AMC/RO 
has issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back disorder, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained 
and added to the file.  With any 
necessary authorization from the 
veteran, the AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should 
be so stated, and the veteran is to be 
informed of any records that could not 
be obtained.  If pertinent records are 
received, the AMC should ensure that 
VCAA 


examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  
Note: At the recent hearing, he 
specifically noted that he continued to 
be seen for his back disorder at the 
Spokane, Washington, VA facility.  

2.  Schedule the veteran for a VA 
orthopedic/neurological examination to 
determine the precise nature and 
current severity of his service-
connected low back disability.  He is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
medical history - including, in 
particular, the records of his recent 
treatment.

The examination must include range of 
motion findings.  The examiner is asked 
to identify and describe any current 
symptomatology, including any 
functional loss associated with the low 
back disability due to more or less 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the low 
back or when, for example, the 
veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.

Most importantly, the examiner should 
comment upon the following:

(A)  Is there sufficient evidence of 
any objective neurological abnormality 
associated with the veteran's service-
connected low back disability, such as 
radiculopathy or sciatica affecting the 
lower extremities, to include not only 
the right extremity but also the left.  

(B)  As to intervertebral disc syndrome 
(IVDS, i.e., disc disease) the 
examination report should include a 
discussion of whether the veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  (Note: an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment 
by a physician.)

(C)  Finally, the examiner should also 
discuss the extent to which the 
veteran's service- connected lumbar 
spine disorder affects his ability to 
secure or maintain employment.

3.  Then readjudicate his claim in 
light of any additional evidence 
received as a result of this remand.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

4.  As to the veteran's claim for an 
increased rating for PTSD/depression, 
the AMC/RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to a rating in excess of 10 
percent for PTSD with depression (if he 
so desires) by filing a timely 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.  

5.  Thereafter, the case should be 
returned to the Board if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need taken no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




